Case 3:20-cv-01455-BJD-MCR Document 10 Filed 01/28/21 Page 1 of 2 PageID 44




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
                              CASE NO.: 3:20-cv-1455-J-39MCR

TOSHIYA HIRATA,

        Plaintiff,

v.

FOBESOFT INC,
A Florida Profit Corporation,

      Defendant.
____________________________________/

                       NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04 (d), I certify that the instant action:

     _____ IS related to pending or closed civil or criminal case(s) previously filed in this Court,
     or any other Federal or State Court, or administrative agency as indicated below:



     ___X_ IS NOT related to any pending or closed civil or criminal case filed with this
     Court, or any other Federal or State court, or administrative agency.

        Dated this 28th day of January, 2021.

                                                Respectfully submitted,

                                                /s/ Alexander T. Harne_
                                                Alexander T. Harne, Esq.
                                                Florida Bar No. 126932
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. State Rd 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                E-mail: aharne@floridaovertimelawyer.com

                                                Counsel for Plaintiff
Case 3:20-cv-01455-BJD-MCR Document 10 Filed 01/28/21 Page 2 of 2 PageID 45




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of January, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a copy of

same to all counsel of record.


                                                  /s/ Alexander T. Harne_
                                                  Alexander T. Harne, Esq.
